Citation Nr: 0011904	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  97-11 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased disability rating for dorsolumbar 
paravertebral myositis, with bilateral S1 radiculopathy, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1953 
to August 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied an increased rating for 
the veteran's service-connected back condition. 

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  On the other hand, the Board 
is not required to anticipate a claim for a particular 
benefit where no intention to raise it was expressed by the 
appellant.  See Talbert v. Brown, 7 Vet. App. 352, 356-57 
(1995); see also Brannon v. West, 12 Vet. App. 32, 34-35 
(1998) ("[B]efore [the RO or Board] can adjudicate an 
original claim for benefits, the claimant must submit a 
written document identifying the benefit and expressing some 
intent to seek it").  

In this case, some of the appellant's statements suggest that 
he feels that he has various medical disorders as a result of 
his service-connected back condition.  See substantive appeal 
("due to" worsening of back condition, he has pain in neck 
and shoulders and difficulties with blood circulation in his 
knees and feet); see also testimony in 1997 that "because 
of" his back condition, he has become "neurotic."  It is 
not clear whether it was the veteran's intention to 
specifically raise claims for any of these conditions.  He is 
hereby advised of the need to file a formal claim with the RO 
if he wishes to do so.

In written argument to the Board, the veteran's 
representative argued that the veteran's statements have 
raised a claim for a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  This claim is not intertwined with the 
claim currently on appeal and is referred to the RO for 
appropriate action and development.


REMAND

Additional evidentiary development is needed prior to 
appellate disposition of the veteran's claim for an increased 
rating.

The Board does not have sufficient evidence to decide this 
claim.  The report of the examination conducted in 1998 is 
inadequate for the Board to determine the current degree of 
impairment resulting from the veteran's back disorder.  
First, the majority of the examination report is comprised of 
answers to a specific series of questions to which the Board 
does not have access.  There is a significant amount of 
information contained in those answers that can only be 
interpreted by reference to the questions.  Since the Board 
does not have access to those specific questions, it is 
impossible to interpret the findings from the 1998 VA 
examination.  The Board does not, therefore, have sufficient 
medical evidence upon which to decide the veteran's claim.  
On remand, the RO should obtain a comprehensive report of the 
February 1998 VA examination that includes the questions to 
which the examiner was responding.

Second, the 1996 and 1998 VA examination reports clearly 
stated that the veteran experienced pain on motion of the 
lumbar spine.  However, the reports do not provide sufficient 
information for the Board to determine the current degree of 
impairment resulting from the veteran's service-connected 
back disorder.  Although it was noted that he complained of 
pain with motion of the lumbar spine, the examiner did not 
indicate whether the veteran had any additional functional 
loss due to pain on use or during flare-ups.  This 
information is necessary to evaluate his service-connected 
back condition.

While this case is in remand status, the RO should obtain the 
veteran's records from the VA Outpatient Clinic in Mayaguez 
for all treatment since December 1997.  VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession, and these records must be 
considered in deciding the veteran's claim.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, this case is REMANDED for the following:

1.  Obtain and associate with the claims 
file the veteran's medical records from 
the VA Outpatient Clinic in Mayaguez for 
all treatment since December 1997. 

2.  Obtain a comprehensive report of the 
February 1998 VA physical examination 
from the VA Medical Center in San Juan.  
The RO should make sure that the report 
contains the specific questions that 
prompted the examiner's responses in the 
original examination report.

3.  After obtaining the veteran's VA 
treatment records, schedule him for an 
appropriate VA examination to evaluate 
the severity of his service-connected 
back condition.  It is very important 
that the examiner be provided an 
opportunity to review the claims folder 
and a copy of this remand prior to the 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  The examiner must 
provide a complete rationale for all 
conclusions and opinions.

All necessary tests and studies should be 
conducted in order to ascertain the 
severity of the veteran's service-
connected back condition, to include any 
neurological deficits.  The 
examination(s) should include range of 
motion testing, and all ranges of motion 
should be reported in degrees.  The 
examiner must state what is normal range 
of motion for the lumbar spine.

All functional limitations are to be 
identified, including whether there is 
any pain, weakened movement, excess 
fatigability or incoordination on 
movement of the lumbar spine.  The 
examiner should discuss whether there is 
likely to be additional range of motion 
loss due to any of the following: (1) 
pain on use, including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the back 
is used repeatedly.  

If there is no limitation of motion or 
function, or no objective indications of 
pain, such facts must be noted in the 
report.  The examiner should elicit 
information as to precipitating and 
aggravating factors (i.e., movement or 
activity), and the effectiveness of any 
pain medication or other treatment for 
relief of pain.  The examiner should 
discuss the effect the veteran's service-
connected back disability has upon his 
daily activities.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

4.  Following completion of the above, 
review the claims folder and ensure that 
the examination report includes fully 
detailed descriptions of all opinions 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1999).


5.  After completion of the above 
evidentiary development, readjudicate the 
veteran's claim for an increased rating 
for his service-connected back condition, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained as a 
result of this remand.  If the benefit 
sought on appeal remains denied, provide 
the veteran and his representative an 
adequate supplemental statement of the 
case.  Allow an appropriate period of 
time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV,

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




